Citation Nr: 1454819	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.  

2.  Entitlement to an initial rating in excess of 10 percent for low back pain with degenerative lumbar disc and sacroiliac joint.  

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to August 1, 2011 and as noncompensable since August 1, 2011.  

4.  Entitlement to initial rating in excess of 10 percent for neuropathy of the right lower extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the left lower extremity.  

6.  Entitlement to an increased rating for right knee chondromalacia, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for left knee chondromalacia, currently evaluated as 10 percent disabling.  

8.  Entitlement to an effective date prior to October 12, 2004 for the grant of service connection for PTSD.  

9.  Entitlement to an effective date prior to September 15, 2006 for the grant of service connection for low back pain with degenerative lumbar disc and sacroiliac joint.  

10.  Entitlement to an effective date prior to February 7, 2011 for the grant of service connection for neuropathy of the right lower extremity.  

11.  Entitlement to an effective date prior to October 28, 2011 for the grant of service connection for neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini 





INTRODUCTION

The Veteran had active military service from November 1964 to June 1984.  

The present matters come to the Board of Veterans' Appeals (Board) following an appeal of August 2010, August 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

By way of history, in an August 2010 decision, the Board granted service connection for PTSD and for a back disability.  In an August 2010 rating, the RO implemented the Board's decision and granted service connection and assigned a 10 percent evaluation for PTSD effective October 12, 2004.  It also granted service connection and assigned a 10 percent evaluation for low back pain with degenerative lumbar disc and sacroiliac joint (hereinafter "low back disability") effective September 15, 2006.  

In a May 2011 rating decision, the RO reduced the Veteran's 10 percent rating for PTSD to noncompensable effective August 1, 2011.  

Additionally, in an August 2011 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim for service connection for sleep apnea.  In a January 2012 rating decision, the RO denied the Veteran's claims for ratings in excess of 10 percent for right knee chondromalacia and for left knee chondromalacia.  

Also in the above January 2012 rating decision, the RO granted service connection and assigned separate 10 percent ratings for neuropathy of the right lower extremity and for neuropathy of the left lower extremity.  The awards of service connection for bilateral neuropathy were effective October 28, 2011.  In a subsequent October 2012 rating decision, the RO awarded an effective date of February 7, 2011 for the grant of service connection for neuropathy of the right lower extremity and assigned the initial 10 percent rating awarded from that date.  

In an October 2012 rating decision, the RO denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  The Veteran was provided notice of that decision but did not file an appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA should consider whether a claimant is entitled to TDIU if the issue of TDIU is raised either explicitly by the claimant or implicitly in the record.  Id.  A request for TDIU is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  

In the present case, the evidence since the October 2012 rating decision does not sufficiently raise the issue of entitlement to TDIU.  Furthermore, accepting that evidence of record since the October 2012 rating decision relates to unemployability, such evidence is virtually indistinguishable from the information previously considered by the RO in October 2012.  In light of this fact, and since the issue has not otherwise been raised by the Veteran or his attorney, no further action with regard to the issue of TDIU is warranted.  

Finally, during the course of the present appeal, the Veteran was represented by a private attorney.  A VA Form 21-22a (Appointment of Individual as Claimant's Representative) was received in June 2010 appointing the attorney as the Veteran's representative and reflecting the parties' agreement that the attorney act as the Veteran's representative for the present appeal.  In January 2013, the Veteran's appeal was certified to the Board.  In June 2013, the Board received from the attorney a private psychological evaluation dated that same month, June 2013.  Otherwise, subsequent correspondence dated in July 2014 and associated with the Veteran's electronic (VBMS) folders, reflects that the attorney is no longer representing the Veteran in his appeal.  It is not entirely clear whether the attorney and the Veteran mutually agreed to the withdrawal or whether the withdrawal was initiated by one of the parties.  Also in July 2014, the Veteran executed a VA Form 21-22 (Appointment of Veteran's Service Organization As Claimant's Representative) in favor of Disabled American Veterans.  

In the present case, the revocation of representation between the attorney and the Veteran was received after the appeal was certified to the Board in January 2013.  As such, the attorney is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b) (2014).  No motion has been submitted by the attorney to the Board demonstrating good cause to withdraw as the Veteran's representative.  Also, if it is the Veteran who initiated revocation of the POA in favor of the attorney for that of DAV, he also has failed to make any motion to the Board demonstrating good cause for the delay in changing representatives.  See 38 C.F.R. § 20.1304 (2014).  In this regard, in a January 2013 letter from the RO the Veteran was notified that he had 90 days from the date of certification of his appeal to the Board to change his representative and that any change after 90 days required him to file a motion showing good cause for the delay.  

Accordingly, as no motion has been filed by either the attorney or the Veteran showing good cause for a withdrawal of representation or a change in representation, the Veteran's attorney is listed on the title page of this decision as the representative of record.  See e.g. Perez v. Shinseki, 25 Vet. App. 190 (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  With respect to any future action, DAV will be the representative of record.  

The issues pertaining to higher ratings for a low back disability as well as for right and left knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  



FINDINGS OF FACT

1.  By a February 2006 rating decision, the RO denied the Veteran's claim of service connection for sleep apnea; notice of the decision was provided to the Veteran but he did not appeal and the decision became final.  

2.  Evidence received since the RO's February 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea and raises a reasonable possibility of substantiating the claim.  

3.  The weight of the evidence is against a finding that sleep apnea is attributable to the Veteran's period of active service or that it has been caused or made chronically worse by any service-connected disability.  

4.  A claim of service connection for PTSD was received by the RO on October 12, 2004; evidence of a formal or informal claim of service connection for PTSD prior to October 12, 2004 has not been shown.  

5.  Since the initial grant of service connection, October 12, 2004, to March 28, 2006, the Veteran's PTSD is manifested by anger, depression, anxiety, sleep disturbance, and nightmares; overall, during such period he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks. 

6.  From March 29, 2006 to August 29, 2007, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood.  

7.  From August 30, 2007 to January 10, 2011, the Veteran's PTSD is manifested by occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

8.  There is reasonable doubt as to whether the Veteran's PTSD, since January 11, 2011, has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.    

9.  A claim of service connection for neuropathy of the right lower extremity was received by the RO on February 7, 2011.  

10.  A private treatment record, dated January 28, 2008, notes that the Veteran sustained a lumbar disc displacement leading to right leg sciatica as a direct result of a post-service bus accident; no subsequent diagnosis of sciatica is noted until a January 2012 VA examination.  

11.  Since the initial grant of service connection, February 7, 2011, to May 13, 2012, the Veteran's neuropathy of the right lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.

12.  Effective May 14, 2012, the Veteran's neuropathy of the right lower extremity has been manifested by moderate, intermittent pain; the evidence more nearly approximates moderate incomplete paralysis of the sciatic nerve.    

13.  A claim of service connection for neuropathy of the left lower extremity was received by the RO on October 28, 2011; a diagnosis of neuropathy of the left lower extremity prior to October 28, 2011 has not been shown.  

14.  Since the initial grant of service connection, October 28, 2011, to May 13, 2012, the Veteran's neuropathy of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.  

15.  Effective May 14, 2012, the Veteran's neuropathy of the left lower extremity has been manifested by moderate, intermittent pain; the evidence more nearly approximates moderate incomplete paralysis of the sciatic nerve.  

16.  A claim of service connection for a low back disability was received by the RO on September 15, 2006; evidence of a formal or informal claim for service connection for a low back disability prior to September 15, 2006 has not been shown.  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied the claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received, and the Veteran's claim of service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for an award of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The criteria for an effective date earlier than October 12, 2004 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).  

5.  Since the initial grant of service connection, October 12, 2004, to March 28, 2006, the schedular criteria for a 30 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

6.  From March 29, 2006 to August 29, 2007, the schedular criteria for a 70 rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

7.  From August 30, 2007 to March 28, 2011, the schedular criteria for a 10 rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

8.  Since March 29, 2011, the schedular criteria for a 70 rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

9.  The criteria for an effective date earlier than February 7, 2011 for the grant of service connection for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).  

10.  The criteria for an effective date earlier than October 28, 2011 for the grant of service connection for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).  

11.  Since the initial grant of service connection, February 7, 2011, to May 13, 2012, the criteria for a rating in excess of 10 percent for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

12.  Since May 14, 2012, the criteria for a rating to 20 percent, and no higher, for neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

13.  Since the initial grant of service connection, October 28, 2011, to May 13, 2012, the criteria for a rating in excess of 10 percent for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

14.  Since May 14, 2012, the criteria for a rating to 20 percent, and no higher, for neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).  

15.  The criteria for an effective date earlier than September 15, 2006 for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has reviewed all evidence in the claims folders and in the Veteran's electronic claims file (Virtual VA and VBMS).

In notice letters dated in November 2004 and December 2011, the AOJ informed the Veteran of information and evidence necessary to substantiate his underlying claims of service connection for PTSD and for neuropathy of the right and left lower extremities, respectively.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The December 2011 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In regards to the Veteran's appeal for a higher initial rating for his service-connected PTSD, once a claimant disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claims being decided herein.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  The Veteran's identified private and VA treatment records are associated with the claims folders, as are his Social Security Administration (SSA) records.  The Veteran has also been provided VA examinations to ascertain the etiology of his sleep apnea as well as assess current symptoms associated with his PTSD and bilateral peripheral neuropathy.  Furthermore, the outcome of the appeals for earlier effective dates being determined turn on a determination as to when a formal or informal claim for service connection was filed based on information and evidence associated with the claims folders.  Therefore, there is no need for a medical examination and or opinion with regard to the Veteran's appeals for earlier effective dates.  

II.  Analysis

Service Connection-Sleep Apnea

At the time of the February 2006 rating decision denying the Veteran's claim for service connection for sleep apnea, the evidence of record consisted of various VA outpatient treatment notes and the Veteran's STRs.  The Veteran's STRs did not reflect complaints, diagnoses, or treatment for sleep apnea, nor did any post-service medical evidence link the Veteran's sleep apnea to his period of active military service.  

The Veteran was notified of the February 2006 rating decision and the denial of his claim later in February 2006.  He did not appeal the denial of his claim; thus, the February 2006 rating decision became final.  38 U.S.C.A. § 7105.  In February 2011, the Veteran sought to reopen his claim.  He alleged that service connection for sleep apnea was warranted either on a direct basis to service or as secondary to service-connected disability.  The raising of a new theory of causation for service connection for sleep apnea does not necessarily reopen the Veteran's claim.  If the evidence supporting a new theory of causation constitutes new and material evidence, then a reopening of the claim is warranted.  See e.g. Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  

Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The language of 38 C.F.R. § 3.156(a) creates a low threshold for the purpose of reopening.  

The Board finds that since the previous final denial in February 2006, the Veteran has submitted new and material evidence.  Specifically, he has submitted medical articles from the Internet, authored by a physician, which discuss a possible relationship in certain circumstances between sinusitis and sleep apnea.  The Veteran is currently service connected for sinusitis.  Given the low evidentiary threshold to reopen a previously denied claim, the Board finds the medical article to be new and material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for sleep apnea on a secondary basis to service-connected disability.  Accordingly, the Board finds that evidence received subsequent to the February 2006 rating decision is new and material and serves to reopen the claim of service connection for sleep apnea.  Moreover, as the RO has already considered the underlying merits issue, the Board may proceed with adjudication at this time.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A review of the medical evidence of record, in particular, the medical opinion evidence, does not provide a nexus between the Veteran's sleep apnea and service, or between sleep apnea and service-connected disability.  

In this regard, a June 2005 VA treatment record documents the Veteran's diagnosis for sleep apnea.  In a later June 2005 VA treatment record, a VA physician commented,

I told [the Veteran] that I at this time cannot find any connection [between] his sleep apnea and his military service.  

In November 2012, the RO received the above noted Internet medical articles that identified a possible connection between sinusitis and sleep apnea.  In particular, the articles reported that inflammation and infection associated with sinusitis could spread to the respiratory tract and cause chronic airway-digestive inflammatory disease.  This could subsequently lead to health problems including sleep apnea.  While the articles are sufficient to meet the low threshold evidentiary standard to reopen the Veteran's claim, the Board otherwise finds them to be generic and failing to address the Veteran's specific factual situation.  The articles do not demonstrate causality but instead only a loose association that does not take into consideration the specific facts of the Veteran's own medical history.  Therefore, the Board has assigned little probative weight to the articles in its consideration of the Veteran's claim.  See e.g. Sacks v. West, 11 Vet. App. 314, 317 (1998).  

Additionally, in a January 2012 VA examination per a DBQ (or disability benefits questionnaire), the Veteran was noted to use salt water to treat sinus congestion and reported that he had not used any antibiotics in the last year.  On examination, he was able to blow air out of both naris and did not have any sinus tenderness.  The examiner opined that the Veteran's sleep apnea was caused by a collapsing of the soft tissue palate into the airway when the Veteran lay down.  It was not otherwise due to a sinus condition.  The examiner provided an addendum medical opinion later in January 2012.  He further opined that the Veteran's sleep apnea was neither caused nor aggravated by his service-connected PTSD.  The examiner reiterated that the Veteran's sleep apnea was caused by a collapsing of the soft tissue palate into the airway when the Veteran lay down.  He commented that PTSD would not be involved in the noted process.  

An additional VA medical opinion was obtained in September 2012 from a different VA examiner.  In her opinion, the examiner commented:

Veteran reports dif[f]iculty with using CPA mask due to allergy, but has not had ongoing care, no evidence of frequently changing masks to help with this condition and no evidence of ongoing chronic sinus infections.  Sleep apnea is primarily a problem of the posterior pharynx collapse[.]  [T]here is insufficient evidence to find chronic aggravation of OSA or treatment of OSA by chronic sinusitis beyond normal progression.  

In the present case, the Veteran's STRs do not reflect complaints, diagnoses, or treatment for sleep apnea.  There is a lack of any post-service medical opinion evidence linking the Veteran's sleep apnea to his period of service.  Likewise, the Veteran's sleep apnea has not been found to be causally related to or aggravated by his service-connected sinusitis or service-connected PTSD.  The Board finds the medical opinions provided are probative and has assigned them greater weight as compared to the medical articles noting a possible connection between sinusitis and sleep apnea.  The opinions are based on a review of the Veteran's medical history and contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As noted above, it was explained by the examiners that sleep apnea is a collapsing of the soft tissue palate (posterior pharynx) into the airway, and that neither the Veteran's service-connected sinusitis or service-connected PTSD caused or aggravated the disability.  

The Board acknowledged that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issues in this matter-whether the Veteran's sleep apnea is related to service or service-connected disability (to include aggravation thereof) falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

For the foregoing reasons, the Board finds that the claim of service connection for sleep apnea must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Effective Dates-PTSD, Low Back, and Neuropathy

The Veteran contends that the effective dates for the award of service connection for his PTSD, for his low back disability, and for his bilateral lower extremity neuropathy should be earlier than those currently assigned.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date for an award of disability compensation is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Furthermore, if a claim of service connection is received with the first post-service year following release from active duty, the effective date can be assigned as early as the first day following the release from active duty.  

Also, 38 C.F.R. § 3.156(b) is intended to be a claimant-friendly provision that allows for the assignment of an effective date back to the date of the original claim when certain requirements are met.  See 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  See also 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within the appeal period, effective date will be as though the former decision had not been rendered); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (A claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality found to be "new and material" must be considered by VA as part of the original claim).  

Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2) (2014).  

Posttraumatic Stress Disorder

The evidence reflects that the Veteran's claim of service connection for PTSD was received by the RO on October 12, 2004.  As noted above, in an August 2010 rating decision, the RO granted service connection and assigned a 10 percent evaluation for PTSD effective October 12, 2004.  

At the time of his separation from service, the Veteran did not report suffering from psychiatric symptoms.  His formal application for benefits (VA Form 21-526), received by the RO in September 1984, did not include a claim of service connection for PTSD or any other psychiatric disability.  Subsequent informal claims for both service connection and for increased ratings prior to October 12, 2004, did not reflect any reference to a psychiatric disability to include PTSD.  

Therefore, the Board concludes that the evidence of record does not reflect an intent by the Veteran to file a claim for service connection for PTSD (or any other psychiatric disability) prior to October 12, 2004.  Here, the date of claim is controlling.  Consequently, the Board concludes that the criteria for an effective date earlier than October 12, 2004 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Low Back Disability

The evidence reflects that the Veteran's claim of service connection for a low back disability was received by the RO on September 15, 2006.  In an August 2010 rating decision, the RO granted service connection and assigned a 10 percent evaluation for the Veteran's low back disability effective September 15, 2006.  

At the time of his separation from service, the Veteran did not report suffering from a low back disability.  His formal application for benefits (VA Form 21-526), received by the RO in September 1984, did not include a claim of service connection for a low back disability.  Subsequent informal claims for both service connection and increased ratings prior to September 15, 2006 also did not reflect any reference to a low back disability.  

Therefore, the Board concludes that the evidence of record does not reflect intent by the Veteran to file a claim for service connection for a low back disability prior to September 15, 2006.  Here, the date of claim is controlling.  Consequently, the Board concludes that the criteria for an effective date earlier than September 15, 2006 for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Bilateral Neuropathy

In a January 2012 rating decision, the RO granted service connection and assigned separate 10 percent ratings for neuropathy of both the right lower extremity and for the left lower extremity effective October 28, 2011.  In a subsequent October 2012 rating decision, the RO awarded an effective date of February 7, 2011 for the grant of service connection for neuropathy of the right lower extremity.  

In a statement from the Veteran's attorney received on February 7, 2011, an informal claim for service connection for neuropathy of the right lower extremity was raised.  There was not any earlier written communication from the Veteran or any representative expressing intent to file a claim for service connection for neuropathy of the right lower extremity.  

Otherwise, a statement from the Veteran was received by the RO on October 28, 2011 in which he alleged radicular symptoms in his lower extremities secondary to his service-connected low back disability.  There was not any earlier written communication from the Veteran expressing intent to file a claim for service connection for neuropathy of the left lower extremity.  

As noted above, the Veteran's grant of service connection for a low back disability was effective September 15, 2006.  As such, a medical diagnosis of nerve impairment secondary to the Veteran's service-connected low back disability could serve as an informal claim for service connection for neuropathy.  

By way of history, with regard to neuropathy of the right lower extremity, an August 2003 VA treatment note reflects that the Veteran had been in a motor vehicle accident in 2001 and that he had suffered chronic right hip pain that radiated down his right leg.  An October 2003 VA treatment record noted that the Veteran had been involved in a motor vehicle accident that same month.  An assessment revealed low back pain radiating to the right hip and right lower extremity.  No diagnosis of radiculopathy was made by the clinician.  An August 2006 VA treatment record noted the Veteran's complaint of right hip pain without radiation.  

Since September 15, 2006, a November 2006 VA treatment record notes a diagnosis of mechanical low back pain without radiation.  

Private chiropractic treatment records dated from January 2008 to March 2008 reflect the Veteran's treatment on January 28, 2008 following a bus accident in which he was a passenger.  The chiropractor noted:

Currently [the Veteran] has constant sharp shooting numb pains in his [right] [lumbar] spine going down [right] leg to foot.  

The chiropractor further noted in his assessment:

The [Veteran] has sustained a lumbar disk displacement leading to [right] leg sciatica complicated by a sprain/strain to his [thoracic] spine [and right sacroiliac joint].  All [are] a direct result of the bus accident he was involved in on [January 17, 2008].  

A subsequent March 2009 private medical record associated with a therapeutic injection procedure of the right hip noted intact sensation of the lower extremities.   

Otherwise, a report of March 2010 VA examination noted the Veteran's complaints of right leg numbness to his foot/ankle most of the time with side lying.  Evaluation at that time revealed sensation as being intact without radicular symptoms below the knee on straight leg testing.  Lower extremity nerve impairment (neuropathy, radiculopathy, etc.) was not diagnosed.  A subsequent May 2010 VA treatment record notes the Veteran's complaint of low back pain without radiation.  A July 2010 VA orthopedics consultation medical record did not reflect complaints or findings of nerve impairment of the right lower extremity.  No other medical evidence documents any further treatment for nerve impairment of the right lower extremity prior to the February 7, 2011 effective date assigned.  

With regard to the above noted private chiropractic records, the January 28, 2008 assessment clearly relates any right lower extremity sciatica at that time to injury associated with the Veteran's post-service bus accident.  Thus, a report at that time of symptoms of sciatica in the right lower extremity is related to a non service-connected injury and is not a basis for an earlier effective date.  Furthermore, symptoms of sciatica were not present on subsequent VA examinations of the Veteran and he was first diagnosed with neuropathy of the right lower extremity per a January 2012 VA examination (DBQ).  

Therefore, entitlement to an effective date prior to February 7, 2011 for the grant of service connection for neuropathy of the right lower extremity is not warranted.  Here, the date of claim is controlling.  A review of the claims folders does not reflect an informal or formal claim for service connection prior to February 7, 2011, to include an informal claim raised from the medical evidence.  As such, an effective date prior to February 7, 2011 for the grant of service connection for neuropathy of the right lower extremity is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

By way of history, with regard to neuropathy of the left lower extremity, the evidence reflects that the Veteran was first diagnosed with neuropathy of the left lower extremity per a January 2012 VA examination (DBQ).  Prior to the January 2012 VA examination the medical evidence does not reflect a diagnosis or clinical finding for neuropathy (e.g. sciatica, radiculopathy, etc.) of the left lower extremity.  Otherwise, a review of the claims folders does not reflect an informal or formal claim for service connection prior to October 28, 2011.  As such, entitlement to an effective date prior to October 28, 2011 for the grant of service connection for neuropathy of the left lower extremity is not warranted.  Here, the date of claim is controlling.  As such, an effective date prior to October 28, 2011 for the grant of service connection for neuropathy of the left lower extremity is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Higher Initial Ratings-PTSD and Neuropathy

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

Posttraumatic Stress Disorder

In an August 2010 decision, the Board granted service connection for PTSD.  At that time, the Veteran's reported stressors had not been verified nor had the Veteran undergone a VA Compensation & Pension (C&P) examination associated with his claim.  Later in August 2010, the AOJ implemented the Board's grant of service connection and, based on the evidence of record, assigned a 10 percent evaluation for PTSD effective October 12, 2004.  

Thereafter, the Veteran was afforded a VA psychiatric examination in March 2011.  The examiner at that time did not find that the Veteran had PTSD.  As a result, in a May 2011 rating decision, the AOJ reduced the Veteran's disability rating for PTSD from 10 percent to noncompensable (0 percent) effective August 1, 2011.  

On VA psychiatric examination in April 2012, a different VA examiner also did not find that the Veteran suffered from PTSD.  The examiner diagnosed a personality disorder with paranoid features, depressive disorder, and possible bipolar disorder.  

Based on the above diagnoses, the RO has assigned a noncompensable rating for the Veteran's service-connected PTSD effective August 1, 2011.  

In June 2013, the Veteran's attorney submitted a June 2013 private psychological evaluation report.  The clinician, a licensed psychologist, did find the Veteran suffered from PTSD and a depressive disorder, but not bipolar disorder.  Otherwise, the clinician was unable to conclude that the Veteran had a personality disorder with paranoid features.  He discussed the reasons behind his findings, and also cited to and discussed the findings of the April 2012 VA examiner.  The clinician appears to relate the Veteran's psychiatric symptomatology to his service-connected PTSD.  

The Board notes that the Veteran's history and what he experienced in the military, as reported to the March 2011 and April 2012 VA psychologists (examiners) and to the June 2013 private psychologist, has differed.  For example, in the June 2013 private examination report, the Veteran reported having witnessed a group of sailors throw another sailor off the USS Columbus (CG-12).  This incident had not been previously reported to VA clinicians.  Likewise, the Veteran's report to the private psychologist about how he felt at the time of a reported stressor differed than what he reported to the VA examiner in March 2011.  The inconsistencies in the Veteran's reported history and experiences raises concerns about his credibility.  With that said, as noted above, the Board accepted as credible a reported stressor (sailor killed by ship's anchor chain) for which the Veteran's history has remained consistent and for which a diagnosis for PTSD has been related.  

Therefore, the diagnostic conclusions of the VA examiners and the private psychologist are in equipoise regarding a diagnosis of PTSD.  As such, for purposes of this appeal, the Board accepts that the Veteran does have PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

The Board also notes that the April 2012 VA examiner was unable to determine the etiology of the diagnosed depressive disorder and personality disorder without resorting to speculation.  While it may be that the Veteran's psychiatric symptoms are due to these disorders, neither of which is service connected, there is no clear differentiation of symptoms to their respective service-connected and non service-connected psychiatric disorders.  Therefore, for purposes of this current appeal only the Board will accept the Veteran's psychiatric symptomatology as being due to his service-connected PTSD.  See e.g. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a service-connected disability from a non service-connected disability, such signs and symptoms shall be attributed to the service-connected disability).  

With the above in mind, the Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a noncompensable rating (0 percent) is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  

In addition, a 30 percent rating under Diagnostic Code 9411 is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Furthermore, a 70 percent rating under Diagnostic Code 9411 is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

Lastly, a 100 percent evaluation under Diagnostic Code 9411 is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in VA's general rating formula for mental disorders, above, are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Additionally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant's eligibility for a 70 percent rating requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas (i.e. work, school, family relations, judgment, thinking or mood).  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Additionally, in Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  Otherwise, the Federal Circuit commented that although a claimant's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the claimant's level of impairment in "most areas."  Vazquez-Claudio at 118.  

The Board also notes that consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); 38 C.F.R. §§ 4.125, 4.130.  

Under the DSM-IV a GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  Id.  

Following its review of the evidence, the Board finds that since the initial grant of service connection, October 12, 2004, to March 30, 2006, the Veteran's PTSD more nearly approximates a 30 percent rating.  In this regard, the evidence during this period reflects instances of improvement of symptoms with medication.  The Veteran reported symptoms of anger, depression, anxiety, sleep disturbance, and nightmares.  The Board notes that GAF scores in 2005 ranged from 60 to 65, which reflect moderate symptoms.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events.  

Otherwise, the evidence does not reflect that the Veteran's symptoms during this period reflect or more nearly approximates a 50 percent rating (or higher) for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; as well as difficulty in establishing and maintaining effective work and social relationships.  In this case, the Veteran's depressed mood and anxiety have been compensated for under the 30 percent rating.  The assigned GAF scores, reflective of moderate symptoms, are consistent with the 30 percent rating assigned.  Also, while the Veteran was having difficulties at the VA medical center (VAMC) where he worked due to his interactions with other Veterans, the evidence does not otherwise demonstrate difficulty in establishing and maintaining effective work and social relationships during this period.  As reported by the Veteran in the June 2013 private psychological examination, he got along well with his coworkers while working at the VAMC from 2001 to 2006.  As such, a rating of 30 percent from October 12, 2004 to March 30, 2006 for PTSD is warranted.  

On March 29, 2006 the AOJ received a psychological evaluation conducted by a private licensed clinical social worker (LCSW) earlier that month.  The report noted a GAF of 45 and an increase in the Veteran's symptomatology.  A later September 2006 SSA disability examination noted a GAF of 54 and the Veteran's complaints of depressed mood, little interest in daily activities, low appetite, low energy, insomnia, and poor concentration.  The Veteran reported going to church on a sporadic basis but denied engaging in any type of social events with friends.  He noted that he had been withdrawing from people and becoming rather reclusive.  The SSA examiner commented that the Veteran was capable of doing routine repetitive work and could respond appropriately to brief and superficial contact with coworkers and supervisors.  However, he would be unable to tolerate the stress and pressures typically found in an entry level workplace due to severe depression and anxiety.  Thereafter, an August 30, 2007 VA treatment record noted that the Veteran was doing okay on medication for his mental health symptoms.  

Accordingly, the Board finds that from March 29, 2006 to August 29, 2007, the Veteran's symptomatology more nearly approximates a 70 percent rating for PTSD for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.   However, the Board does not find the evidence demonstrates a 100 percent rating for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Here, notwithstanding the Veteran's symptoms, he does maintain some social connections.  The evidence reflects that while the Veteran was tending to isolate from others, he remained involved with a choir at his community residence.  Furthermore, none of the evidence reflects that the Veteran suffers from psychotic symptomatology or meets any of the examples of criteria listed for the 100 percent rating.  

From August 30, 2007 to January 10, 2011, the Board finds that no more than a 10 percent rating is warranted for the Veteran's PTSD.  During this period, the record on appeal reflects little documented psychiatric treatment.  The Veteran appears to have continued with his psychotropic medications to treat his illness.  A January 2011 treatment report indicated that the Veteran had last been seen in 2006 and that he was not interested in therapy only medication management.  The Veteran was started on a trial of sertraline.   

The January 11, 2011 treatment note referenced above shows an absence of treatment for psychiatric symptoms during the period in question, from August 30, 2007 to January 11, 2011.  As such, a rating in excess of 10 percent is not warranted.  However, in that report, the Veteran stated that he had become apprehensive in recent months and found it difficult to leave the house.  He complained of irritability and difficulty with interpersonal interactions.  Overall, then, from the date of this treatment report, January 11, 2011, the Board finds adequate support for a 70 percent evaluation.  Moreover, the severity of his symptoms remained at this level, as demonstrated by subsequent evaluation.
=
In this regard, in a report of March 29, 2011 VA examination, the examiner noted that the Veteran did not appear invested in providing any details of his psychiatric symptoms (e.g. their intensity or frequency).  The Veteran was noted to be somewhat guarded and his social skills were poor, as was his level of insight.  Also, the Veteran's thoughts were vague in content and his affect fluctuated between blunt and irritated.  Otherwise, the Veteran reported depression at times, that he suffered from low self-esteem, and that he tended to isolate and avoid stress.  He also reported feelings of hopelessness, worthlessness, and guilt with some suicide ideation.  In addition, the Veteran reported excessive worrying when depressed, but denied hallucinations or delusions.  He commented that most of the time his symptoms were manageable with the exception of anger and overreacting to things and being impatient.  He also commented that he had no tolerance for friends.  The VA examiner reported that the Veteran was not distressed enough to seek treatment aside from medication management over the last three months.  

The March 2011 VA examiner concluded that the Veteran most likely met the criteria for a personality disorder not otherwise specified with paranoid features.  Also, the disorder most likely accounted for a significant portion of the Veteran's reported problems.  There were also possible symptoms of bipolar disorder.  The examiner noted that he could not determine the etiology of the conditions because the Veteran was a poor historian.  A GAF of 55 was reported.  

Otherwise, in a report of April 2012 VA examination (DBQ), a different psychologist discussed the March 2011 VA examination and concurred with those findings.  The April 2012 VA psychologist, in particular, checked a box in the DBQ noting that the Veteran suffered from occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.  The June 2013 private psychological evaluation, as noted above, found that the Veteran did have PTSD and a depressive disorder, but not bipolar disorder.  The clinician was unable to conclude that the Veteran had a personality disorder with paranoid features and discussed the reasons behind his conclusion.  The clinician appears to relate the Veteran's psychiatric symptomatology to his service-connected PTSD.  In his report of examination, he also cited to and discussed the findings of the April 2012 VA examiner.  

As noted above, the Veteran's inconsistency in reporting his symptoms raises concerns about his credibility.  The March 2011 VA examiner noted that the Veteran did not appear invested in providing any details of his symptoms and was a poor historian.  However, neither of the VA examiners reported that the Veteran was not credible.  With that said, the most recent VA examinations reflect the Veteran as being somewhat guarded, with poor social skills and poor level of insight.  The Veteran reported depression at times, that he suffered from low self-esteem, and that he tended to isolate and avoid stress.  He also reported feelings of hopelessness, worthlessness, and guilt with some suicide ideation.  The VA examiner in April 2012 identified the Veteran as suffering from occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.  The findings of the private psychologist in June 2013 are consistent with the March 2011 and April 2012 VA psychologists.  

Finding reasonable doubt in the Veteran's favor, a 70 percent rating has been shown from the March 29, 2011 VA C&P examination for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood due to suicidal ideation and difficulty in adapting to stressful circumstances (including work or a work like setting), along with an inability to establish and maintain effective relationships.  As such, a 70 percent rating is warranted from March 29, 2011, the date the evidence reflected an increase in the Veteran's symptomatology.  

The Board does not otherwise find the Veteran's disability picture from January 11, 2011 reflects total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, notwithstanding the Veteran's symptoms, he does maintain some social connections.  The evidence reflects that the Veteran does have a girlfriend and also that he is involved with a choir at his community residence.  Furthermore, none of the evidence reflects that the Veteran suffers from psychotic symptomatology or meets any of the examples of criteria listed for a 100 percent rating.  

As previously noted, there are questions as to whether the Veteran does suffer from PTSD and whether his symptoms are actually related to his non service-connected psychiatric disorders.  Reasonable doubt has been found in the Veteran's favor on this issue.  

Therefore, in conclusion, a 30 percent rating for the Veteran's PTSD is warranted since the initial grant of service connection, October 12, 2004, to March 30, 2006; a 70 percent rating is warranted from March 31, 2006 to August 29, 2007; a 10 percent rating is warranted from August 30, 2007 to March 28, 2011; and a 70 percent rating is warranted since March 29, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, although one rating stage is rated higher than a subsequent rating stage, this rating analysis concerns one claim process where the Veteran has not yet come to rely on a higher rating.  See O'Connell, 21 Vet. App. at 93.  

Neuropathy of Lower Extremities

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis, which has not been shown, given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note preceding 38 C.F.R. § 4.124, Diagnostic Code 8510.  The manifestations of the Veteran's service-connected peripheral neuropathy associated with the right lower extremity and the left lower extremity are essentially the same-pain, tingling, and sensory loss-and as such, will be discussed together.  

The medical evidence reflects impairment of the sciatic nerve.  Neuropathy of the lower extremities is rated for impairment of the sciatic nerve under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The AOJ has rated the Veteran's disabilities under Diagnostic Code 8520.  

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Also, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to, above, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

As noted previously, private chiropractic treatment records dated from January 2008 to March 2008 reflect the Veteran's treatment following a bus accident in which he was a passenger.  The chiropractor noted that the Veteran had sustained a lumbar disk displacement leading to right leg sciatica as a direct result of the bus accident.  The Veteran failed to report his history related to a bus accident and the resultant medical findings to VA examiners.  

Otherwise, during January 2012 and May 2012 VA peripheral nerves examinations, the examiner found the Veteran to suffer from mild incomplete paralysis of the sciatic nerve based on clinical findings.  In a May 2012 VA spine examination, the examiner commented that the Veteran suffered from bilateral radiculopathy, which included moderate intermittent pain and mild paresthesias and numbness.  

The Board notes that since the initial grants of service connection for both right and left neuropathy of the lower extremities to May 13, 2012, ratings in excess of 10 percent are not warranted.  As discussed above, at no time prior to May 14, 2012 has the medical evidence identified other than mild incomplete paralysis of the sciatic nerve.  As such, prior to May 14, 2012, a rating greater than 10 percent for neuropathy of the right lower extremity or for neuropathy of the left lower extremity is not warranted.  

The Board otherwise finds reasonable doubt as to whether the Veteran's peripheral neuropathy results in moderate incomplete paralysis of the sciatic nerve, and a 20 percent rating, effective May 14, 2012, the date of the VA spine examination.  In this regard, a January 2011 magnetic resonance imaging (MRI) study of the lumbar spine is reported by the examiner to reveal L5-S1 herniation contracting both S1 nerve roots, flattening of both L4 nerve roots centrally, and a L3 neural impingement on the left.  As such, there is diagnostic evidence on nerve root impairment.  In addition, under 38 C.F.R. § 4.124 for neuralgia, pain manifested as dull and intermittent is to be rated at a maximum equal to moderate impairment.  

The Board does not otherwise find that since May 14, 2012, a rating in excess of 20 percent for neuropathy of either lower extremity, based on impairment of the sciatic nerve, is warranted.  None of the clinical findings reported reflect greater than moderate impairment.  Even rating the bilateral lower extremity nerve impairment analogous to neuritis, the Veteran's peripheral nerve pain has not been found to be constant nor has there been a showing of muscle atrophy.  As such, a rating in excess of 20 percent for neuropathy of the right lower extremity or for the left lower extremity is not warranted.  

Therefore, since the initial grant of service connection, February 7, 2011 to May 13, 2012, a rating in excess of 10 percent for neuropathy of the right lower extremity is not warranted.  However, the Board finds a 20 percent rating for neuropathy of the right lower extremity, but no higher, is warranted since May 14, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Also, since the initial grant of service connection, October 28, 2011 to May 13, 2012, a rating in excess of 10 percent for neuropathy of the left lower extremity is not warranted.  However, the Board finds a 20 percent rating for neuropathy of the left lower extremity, but no higher, is warranted since May 14, 2012.  Id.  

Extra Schedular Consideration

Consideration has also been given to whether the schedular ratings are inadequate for the Veteran's PTSD and bilateral neuropathy, requiring that the RO refer the claim to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extra-schedular evaluation.  (Parenthetically, the Director of Compensation and Pension Service position was separated into two positions: Director of Compensation Service and Director of Pension and Fiduciary Service.  See Johnson v. Shinseki, 26 Vet. App. 237, 242 n. 4 (2013).)  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

With regard to the Board's analysis, in Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The schedular ratings in this case for the Veteran's service-connected PTSD and for bilateral neuropathy are adequate.  There is no showing that the Veteran's service-connected disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  In this regard, the rating criteria for the Veteran's psychological complaints/symptoms associated with his PTSD and his neurological complaints associated with his bilateral neuropathy describe or contemplate the severity and symptomatology of the Veteran's disabilities.  

Furthermore, the evidence does not reflect that this is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Here, the Veteran's symptoms at issue have been attributed to specific service-connected conditions.  Mittleider, supra.  

Therefore, without sufficient evidence reflecting that the disability picture in this instance is not contemplated by the rating schedule, referral for a determination of whether the disability picture associated with the Veteran's PTSD and bilateral neuropathy requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  


ORDER

The petition to reopen a claim for service connection for sleep apnea is granted.  

Service connection for sleep apnea is denied.  

An effective date prior to October 12, 2004 for the grant of service connection for PTSD is denied.  

An effective date prior to September 15, 2006 for the grant of service connection for a low back disability is denied.  

An effective date prior to February 7, 2011 for the grant of service connection for neuropathy of the right lower extremity is denied.  

An effective date prior to October 28, 2011 for the grant of service connection for neuropathy of the left lower extremity is denied.

Since the initial grant of service connection, October 12, 2004, to March 28, 2006, a rating of 30 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.   

From March 29, 2006 to August 29, 2007, a rating of 70 percent for PTSD is granted, subject to laws and regulations governing the payment of monetary benefits.  

From August 30, 2007 to January 10, 2011, a rating in excess of 10 percent for PTSD is denied.  

From January 11, 2011, a rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Since the initial grant of service connection, February 7, 2011, to May 13, 2012, a rating in excess of 10 percent for neuropathy of the right lower extremity is denied.  

From May 14, 2012, a rating of 20 percent for neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Since the initial grant of service connection, October 28, 2011, to May 13, 2012, a rating in excess of 10 percent for neuropathy of the left lower extremity is denied.  

From May 14, 2012, a rating of 20 percent for neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran has alleged that he experiences flare ups of his pain associated with his service-connected bilateral knees and low back.  Furthermore, such flare ups result in functional loss secondary to pain.  

The Board notes that a functional loss results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  38 C.F.R. § 4.40 (2014).  When assessing a veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court reinforced the principle that:

[ . . . when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

The need to address additional range of motion loss is important notwithstanding an examiner's finding of no additional limitation in motion after repetitive use testing.  See e.g. Mitchell, 25 Vet. App. at 44.  However, if there is no finding by an examiner of pain on motion of a joint, an examination report could possibly be adequate for rating purposes without consideration of Deluca, supra.  Id. at 44.  

In the present case, the VA examinations (DBQs) conducted in September 2011, January 2012, and May 2012 reflect the Veteran's report of flare-ups of pain associated with his knees and low back.  Range of motion findings for the knees and/or the low back were not full.  Pain was identified at the end of the range of motion for the knees and during the range of motion for the low back.  The examiners noted that there was functional loss associated with the Veteran's knee and low back disabilities, to include less movement of the joints.  The examiners did not otherwise specifically address DeLuca, supra, or explain the Veteran's likely limitations caused by pain during flare-ups (i.e. additional range of motion loss), or whether pain could significantly limit functional ability during flare-ups.  

Therefore, the Board is of the opinion that another examination is warranted for the Veteran's bilateral knee and low back disabilities in order to comply with Mitchell and Deluca, supra.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

Accordingly, the claims are REMANDED for the following action:

1.  Obtain the Veteran's available VA treatment records dated since July 2012 and associate such records with the claims folders.  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should be scheduled for an appropriate VA examination to determine the nature and extent of his service-connected bilateral knee and low back disabilities.  The Veteran's paper and electronic claims folders and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folders have been reviewed.  

The examiner should review the claims folders (in particular, the reports of VA examination in September 2011, January 2012, and May 2012) and elicit from the Veteran a detailed medical history concerning his bilateral knee and low back disabilities, to include functional loss due to pain during flare ups.  The examiner should also review the Veteran's report of symptoms associated with his knees in a November 6, 2012 letter from the Veteran's attorney which documents the Veteran's statement in this regard.  (See tabbed document in Volume #7 of the claims folders.)  

All indicated studies, including range of motion studies, should be performed.  In reporting the results of range of motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  Tests of joint movement against varying resistance should also be performed.  

It is important that the extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare ups be described by the examiner.  If feasible, the examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

If it is not feasible for the examiner to provide the above opinion with respect to flare ups and the degree of additional range of motion loss, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

Furthermore, an August 2012 Report of General Information (VA Form 21-0820) reflects comments from a VA clinician to a VA employee that X-rays of the Veteran's knees revealed patella enthesophyte formation and that this was not arthritis.  (See Volume 7 of the claims folders-yellow tab).  The VA examiner should clarify whether X-ray studies of the Veteran's knees do or do not reflect degenerative changes.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims for higher ratings for disability of the knees and low back.  If any benefit sought is denied, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


